DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 11/30/2021.  Examiner acknowledged that claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 11/302021 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues (see p.9 of the Remarks) that Gustafsson fails to give patentable weight to the recited “controller configured to control the intensity and spectrum of the first and second light emitter based on the time and the target light profile, such that an accumulated light exposure of the first eye and/or the second eye of the user is aligned with the target light profile over time”.  More, Gustafsson is completely silent with respect to “light profile comprising time-resolved data on an amount of light to be accumulated over time” as recited in claim 1.  This argument is not persuasive.
Examiner disagrees because Gustafsson teaches in Fig. 6 control unit 22 having control system 600 for controlling illuminators 76.  The following paragraphs teach [0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer. For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present, or a lesser level of illumination, or shorter exposure time”; [0039] “Ambient light conditions for a user of wearable eye-tracker device 10 may change drastically over time. For example, if the user is facing the sun, his or her eyes may be subject to substantial illumination by sunlight, whereas if the user is facing away from the sun, his/her eyes may be significantly less illuminated…the user might be positioned such that his/her left side is in direct sunlight while his/her right side is in a shadow”; [0040] “it may be possible to compensate for some changes in ambient light levels by using the built in illuminators 76. It may further be possible to counter the effect of ambient light variations by using light outside the frequency range of light available in the ambient lighting setting”; [0043] “Different settings for pulse length and intensity of the illumination emitted from illuminators 76 and the exposure time of image sensors 78 may be used to compensate for brightness of ambient light, and may in particular improve performance in dark or bright ambient light conditions”; [0044] “when there is too little ambient light in the environment, the illuminators 76 may be used to help produce light to make it possible to pick up the contrasts of the eye. Illuminators 76 may thus be configured to emit lower intensity longer pulses with longer exposure times, and/or constantly emitting low intensity light”; [0047] “individually controlling the illuminators in real-time based on the current light conditions for each eye, overall performance of the eye tracker device 10 may be improved compared to situation in which the settings are based on only one eye or an average of both eyes”.  Additionally, [0052] “device 10 further includes one or more movement sensor or positioning device 25. Movement sensor or position device 25 may include one or more of a gyroscope; an accelerometer; a compass, a GPS or other satellite receive” (it is obvious and well known that GPS provides time of day signals as evidence in Time and Frequency Measurements Using the Global Positioning System https://tsapps.nist.gov/publication/get_pdf.cfm?pub_id=105004).  Furthermore, applicant has not clearly define the term “time” in the claim such that any instances of time that Gustafsson disclosed would suggest/teach the subject claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gustafsson in order to control the intensity and spectrum of light emitters based on time (sun direction) and target light profile (indoor/outdoor) since properly controlling the illuminators 76 allows for optimal contrast level of the glints so that they can easily be detected [0046] and determined the location of the user’s cornea such that the direction of gaze can be determined [0048].  Thus, Gustafsson teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Gustafsson is maintained.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US 2015/0062323).
Regarding Claim 1, Gustafsson teaches an electronic device (Fig. 1A) comprising: a frame (Fig. 1A: 12) configured to be worn on a head of a user ([0006] “wearer’s head”); a first light emitter (Fig. 2A: left side 70 having optics 76 in Fig. 3) mounted on the frame and configured to illuminate a first eye (Fig. 2A: left eye; [0032] “optics holding member 70 may include components that illuminate a user's eye”) of the user, wherein an intensity and a spectrum of the first light emitter is adjustable ([0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer”); 
a second light emitter (Fig. 2A: right side 70 having optics 76 in Fig. 3) mounted on the frame and configured to illuminate a second eye (Fig. 2A: right eye) of the user, wherein an intensity and a spectrum of the second light emitter is adjustable ([0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer”); a memory (Fig. 6: 640, 680) configured to store a target light profile ([0079] “The device may preload information such as personal calibration data to match the profile of a user”); and a controller (Fig. 6: 610) configured to control the intensity and spectrum of the first and second light emitter (Claim 14. “control unit is further configured to…determine a level of ambient light from the image data; adjust a brightness or exposure time of at least one illuminator based at least in part on the level of ambient light”; Fig. 5: 570)
Gustafsson does not explicitly teach in Fig. 5 a clock configured to determine a time; a target light profile comprising time-resolved data on an amount of light to be accumulated over time by the first and/or second eye of the user, wherein the time-resolved data comprises information about spectrum and intensity; and a controller configured to control the intensity and spectrum based on the time and the target light profile, such that an accumulated light exposure of the first eye and/or the second eye of the user is aligned with the target light profile over time.  However, [0054] teaches “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18…Time compensation may differ depending on the type of scene camera 18 and/or where in the image the gaze point is positioned”; [0057] “device 10 may calibrate captured data from scene camera 18 with gaze data derived from the sensors 78 so as to more correctly reflect where and when a user was looking at a particular time in relation to captured data from scene camera 18” and [0040] teaches “in an indoor setting, ultraviolet illuminators 76 may be used to illuminate the user's eyes with ultraviolet light that is not present or is present at lower levels in the indoor lighting”; [0047] “the light levels may be determined using one or more scene cameras 18”; [0032] “when device 10 is used outside, ambient light in the visible and nonvisible spectrums (e.g., visible and ultraviolet light from the sun) may be present and image sensor 78 may be configured to detect and distinguish (e.g., filter out or otherwise compensate for) different wavelengths of ambient light”; [0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer. For example, a higher level of illumination, or longer exposure time, may be applied when more ambient light is present, or a lesser level of illumination, or shorter exposure time”; [0039] “Ambient light conditions for a user of wearable eye-tracker device 10 may change drastically over time. For example, if the user is facing the sun, his or her eyes may be subject to substantial illumination by sunlight, whereas if the user is facing away from the sun, his/her eyes may be significantly less illuminated…the user might be positioned such that his/her left side is in direct sunlight while his/her right side is in a shadow”; [0040] “it may be possible to compensate for some changes in ambient light levels by using the built in illuminators 76. It may further be possible to counter the effect of ambient light variations by using light outside the frequency range of light available in the ambient lighting setting”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gustafsson in order to control the intensity and spectrum of light emitters based on time (sun direction) and target light profile (indoor/outdoor) since properly controlling the illuminators 76 allows for optimal contrast level of the glints so that they can easily be detected [0046] and determined the location of the user’s cornea such that the direction of gaze can be determined [0048].  

Regarding Claim 2, Gustafsson teaches the electronic device according to claim 1, wherein the controller is further configured to individually control the first and second light emitters ([0047] “By individually controlling the illuminators in real-time based on the current light conditions for each eye, overall performance of the eye tracker device 10 may be improved”).

Regarding Claim 3, Gustafsson teaches the electronic device according to claim 1, wherein the first and/or second light emitter is adjustably mounted ([0031] “the flexible member 74 and cover 72 may be connected to one another using adhesive, screws and/or other conventional fastening means”; NOTE: illuminator 76 are on member 74) on the frame.

Regarding Claim 4, Gustafsson teaches the electronic device according to claim 3, further comprising: a first driver ([0032] “Flexible member 74 may include a power source (e.g. batteries, solar cell, etc.) to provide power to illuminator 76”; NOTE: it’s obvious that electronic component/driver is necessary to direct power to the light source) configured to adjust the first light emitter and/or a second driver configured to adjust the second light emitter; and wherein the controller is further configured to control the first and/or second driver ([0045] “a mode may be activated when battery power is low so as to conserve power by disabling illuminators 76”).

Regarding Claim 5, Gustafsson teaches the electronic device according to claim 4, wherein the target light profile further comprises time-resolved data on angle of incidence for light ([0054] “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18”; [0056] “orientation and movement of a user's head in combination with the readout information of rows of image sensors 78 and scene camera 18, the determined gaze direction may be overlaid on an image captured by scene camera 18 in such a way that the gaze direction may be corrected to reflect the actual scene present in the user's field of view at the time the gaze direction was calculated”) to be received by the first and/or second eye of the user; and wherein the controller is further configured to control the first and/or second driver based on the time-resolved data on angle of incidence ([0064] “the lighting levels of scene camera 18 may be optimized for the target area of the determined gaze direction: [0040] “it may be possible to compensate for some changes in ambient light levels by using the built in illuminators 76”).

Regarding Claim 6, Gustafsson teaches the electronic device according to claim 1, further comprising: a light sensor ([0047] “relevant light levels may be determined by light sensors embedded in portable eye tracker device 10”) configured to sense ambient light; and wherein the controller is further configured to adjust the intensity and spectrum of the first and/or second light emitter based on the [0042] “illuminators 76 may be controlled in groups to allow image sensors 78 and image processing algorithms to detect and compensate for noise from ambient light”).

Regarding Claim 7, Gustafsson teaches the electronic device according to claim 1, further comprising optics mounted to the frame, wherein the optics are configured to filter ([0038] “lenses 14 may also be configured to block ambient infrared or some other wavelength of light”) and/or refract ambient light.

Regarding Claim 8, Gustafsson teaches the electronic device according to claim 1, further comprising an eye sensor (Fig. 3: 78) configured to determine eye characteristics of the first and/or second eye (0044] “image sensors 78 may be sufficient to detect the position of the user's pupils”) of the user.

Regarding Claim 11, Gustafsson teaches the electronic device according to claim 1, further comprising a transceiver ([0027] “A communications device may include a Wi-Fi transceiver”) configured to communicate with one or more of: a server ([0027] “Control unit 22 may also contain a communications port or component designed to communicate with an external computing device”); an external sensor; and an external light emitter.

Regarding Claim 12, Gustafsson teaches the electronic device according to claim 1, further comprising sensors configured to sense one or more of: a movement ([0061] “he motion sensors are used to detect motion”) of the user; a position of the user; and a health status of the user.

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson as applied to claim 8 in view of Haddick (US 2011/0221656).
Regarding Claim 9, Gustafsson teaches the electronic device according to claim 8.

Haddick is in the field of head mount electronic device (abstract) and teaches the controller configured to, based on the eye characteristics, determine an identity of the user ([0247] “Authentication may be provided through recognition of the wearer's voice, iris, retina, fingerprint, and the like, or other biometric identifier”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with iris/retina recognition as taught by Haddick in order to create different levels of access control since full access to system information can be given once identify has been verified [0247].

Regarding Claim 10, Gustafsson teaches the electronic device according to claim 9, wherein the controller is further configured to, based on the eye characteristics, adjust the target light profile ([0043] “the position of the user's pupil and/or iris. This information may be used together with information based on glints associated with illuminators 76 to determine the direction in which the user is looking Different settings for pulse length and intensity of the illumination emitted from illuminators 76 and the exposure time of image sensors 78 may be used to compensate for brightness of ambient light, and may in particular improve performance in dark or bright ambient light conditions”).

Regarding Claim 13, Gustafsson teaches the electronic device according to claim 8, wherein the controller is further configured to determine a pupil ([0044] “image capture by image sensors 78 may be sufficient to detect the position of the user's pupils”) of the first and/or second eye of the user based on the eye characteristics.
Gustafsson does not teach determine a size of the pupil.
[0380] “biometric data that may be captured by the eyepiece illustrated in FIG. 39 includes facial images for facial recognition, iris images for iris recognition”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with iris/retina recognition as taught by Haddick in order to create different levels of access control since full access to system information can be given once identify has been verified [0247].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson as applied to claim 8 in view of Mathieu (US 2010/0110275).
Regarding Claim 14, Gustafsson teaches the electronic device according to claim 8.
Gustafsson does not teach the controller is 10further configured to determine an optical transfer function of the first and/or the second eye of the user based on the eye characteristics.
Mathieu is in the field of facial recognition (abstract) and teaches the controller is 10further configured to determine an optical transfer function ([0066] “Spherical aberration is an "even" aberration in the sense that the wavefront error W(.rho.)=.rho..sup.4, wherein .rho. is the pupil coordinate. Thus, the spherical aberration presents a rotationally symmetric wave front error so that the phase is zero. This means that the resulting Optical Transfer Function (OTF) (which is the Fourier Transform of the PSF) is a rotationally symmetric, real function”) of the first and/or the second eye of the user based on the eye characteristics
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with OTF as taught by Mathieu in order to perform biometric identification since OTF based on the Fourier Transform of an modulation transfer function using an image distance information obtained of a forehead [0211].

s 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson as applied to claims 7-8 in view of Connor (US 2019/0004325).
Regarding Claim 15, Gustafsson teaches the electronic device according to claim 1.
Gustafsson does not teach a brain sensor configured to determine brain characteristics of the user.
Connor is in the field of augmented reality eyewear (abstract) and teaches a brain sensor ([0615] “augmented reality eyewear can comprise: a plurality of electromagnetic energy sensors which are configured to collect data concerning the electromagnetic activity of a person's brain) configured to determine brain characteristics of the user ([0943] “The person's hungry state is detected by the eyewear via analysis of data from the electromagnetic energy sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with brain characteristic determination as taught by Connor in order to help the individual by activity suggestion to relief the problem since the user will see the displayed word and take appropriate actions [0942].

Regarding Claim 16, Gustafsson and Connor teach the electronic device according to claim 15, wherein the controller is further configured to determine a state of the brain of the user based on the brain characteristics (Connor [0943] “The person's hungry state is detected by the eyewear via analysis of data from the electromagnetic energy sensors).

Regarding Claim 17, Gustafsson and Connor teach the electronic device according to claim 15, wherein the controller is further configured to control the first and/or second light emitter based on the brain characteristics (Connor [0943] “In response to this hungry state, the eyewear displays the helpful virtual words “Eat slowly” in the person's field of vision so that the person will not overeat by eating too quickly).

Regarding Claim 18, Gustafsson and Connor teach the electronic device according to claim 7 wherein the controller is further configured to control the intensity and spectrum of each of the light emitters associated with the display based on the time ([0054] “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18…Time compensation may differ depending on the type of scene camera 18 and/or where in the image the gaze point is positioned”) and the target light profile ([0032] “when device 10 is used outside, ambient light in the visible and nonvisible spectrums (e.g., visible and ultraviolet light from the sun) may be present and image sensor 78 may be configured to detect and distinguish (e.g., filter out or otherwise compensate for) different wavelengths of ambient light”).
Gustafsson does not teach the optics comprises a display, wherein an intensity and a spectrum of each of light emitters associated with the display are adjustable.
Connor is in the field of augmented reality eyewear (abstract) and teaches the optics comprises a display ([0120] “an annular light projector which projects images of virtual objects into a person's field of vision”; Fig. 2), wherein an intensity and a spectrum of each of light emitters associated with the display are adjustable ([0259] “left-side and right-side image projectors can project light beams with different intensity or brightness levels”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with adjustable display as taught by Connor in order to help the individual by activity suggestion to relief the problem since the user will see the displayed word and take appropriate actions [0942].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Henry Luong/Primary Examiner, Art Unit 2844